DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-10, 13, 14, and 18-25 are pending in the application, claims 5-9, 13, 14, and 21-23 are withdrawn from consideration.  Claims 11, 12, and 15-17 have been cancelled.  Claims 18-25 have been added.
Amendments to the claims 1, 4, 5, and 9, filed on 27 October 2021, have been entered in the above-identified application.

Election/Restrictions
Newly submitted claims 21, 22, and 23 were given the status identifier of "(New)", but directed towards the non-elected invention of claims 5-9, 13, and 14.  In that claims 21, 22, and 23, depend from the claims of the non-elected invention, they will be treated in the same manner, as being withdrawn without traverse.  In future communications please give the claims their appropriate status identifier of "(Withdrawn)".

Answers to Applicants' Arguments
Applicants' arguments in the response filed 27 October 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are 

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 10, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Cho et al. (US 2016/0129665 A1).
Regarding Claims 1 and 25:  Yoshimura'465 discloses an embossed composite material for use as a vehicle interior ([Pg. 1, paragraphs 1 to 2] of Yoshimura'465); wherein said composite material comprises a skin material (ref. #1) and a flexible polyurethane foam sheet (ref. #2), and a lining (ref. #3) on a side of the foam sheet opposite the skin material (figure 3 and [Pg. 2, paragraph 6] of Yoshimura'465).  Yoshimura'465 also discloses that a plurality of recess portions (ref. #11) are formed by pressing the skin material into the foam sheet to a level below the interface layer between the skin material and the foam sheet (figure 3 of Yoshimura'465).  Yoshimura'465 also discloses that the skin material can be a synthetic or artificial leather that comprises fibers, and having a thickness in the range of 0.5 to 3.0 mm from the viewpoint of being able to impart the embossment design ([Pg. 3, paragraph 8 to Pg. 4, paragraph 1], and [Pg. 4, paragraph 5] of Yoshimura'465).  Specifically, Yoshimura'465 provides for --a synthetic resin skin material composite, comprising: a resin skin material; and a cushion layer; wherein the resin skin material has recesses at a side of the resin skin layer, and each of the recesses has a depth in a thickness direction of the synthetic resin skin material composite, such that the recesses extend from the resin skin layer into the cushion layer beyond an interface between the resin skin material and the cushion layer that is present in a region without a recess-- {instant claims 1 and 25}, --wherein the cushion layer consists of a polyurethane foam-- {instant claim 1}, and --wherein the synthetic resin skin material composite is an automotive interior part-- {instant claim 25}.
Yoshimura'465 fails to disclose --a urethane resin skin material comprising a urethane resin skin layer provided at one surface of a substrate; and a cushion layer that is placed at a surface on an opposite side of the substrate from the surface of the urethane resin skin material at which the urethane resin skin layer is provided-- {instant claims 1 and 25}.
Cho discloses a synthetic leather that can be used for interior materials of a vehicle ([0002] of Cho); wherein said synthetic leather comprises, in order, a polyurethane skin layer (ref. #104), a urethane adhesive layer (ref. #103), a urethane porous layer (ref. #102), and a fiber base layer (ref. #101) (figure 2, [0031], and [0034] of Cho).  Cho also discloses that the thickness of the polyurethane skin layer (ref. #104) ranges from about 0.7 to 1.3 mm ([0076] of Cho), the thickness of the urethane adhesive layer (ref. #103) ranges from about 0.06 to 0.3 mm ([0065] of Cho), the thickness of the urethane porous layer (ref. #102) ranges from about 0.1 to 0.4 mm ([0061] of Cho), and that the thickness of the fiber base layer (ref. #101) ranges from about 0.7 to about 1.3 mm ([0047] of Cho).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the synthetic leather of Cho as the resin skin material of the synthetic resin skin material composite disclosed by Yoshimura'465 in order to have a urethane resin skin material comprising a urethane resin skin layer provided at one surface of a substrate; and a cushion layer that is placed at a surface on an opposite side of the substrate from the surface of the urethane resin skin material at which the urethane resin skin layer is provided --.  One of ordinary skill in the art would have been motivated to have incorporated the synthetic leather of Cho as the resin skin material of the synthetic resin skin material composite disclosed by Yoshimura'465, from the stand-point of providing a synthetic leather that may have improved durability ([0011] of Cho).
(Furthermore, a person having ordinary skill in the art at the time of the invention was made could have calculated the total thickness of the synthetic leather of Cho to be from about 0.91 mm [= (0.05 mm) + (0.06 mm) + (0.1 mm) + (0.7 mm)] to about 2.3 mm [= (0.3 mm) + (0.3 mm) + (0.4 mm) + (1.3 mm)] ([0047], [0061], [0065], and [0076] of Cho); which is well within the specified range of 0.5 to 3.0 mm for the skin layer thickness disclosed by Yoshimura'465.  As such, the skin layer of Cho is clearly envisaged to be able to accept the embossment disclosed by Yoshimura'465.)
Regarding Claim 2:  Yoshimura'465 in view of Cho discloses that the cushion layer can have a thickness from 3 to 15 mm (e.g. 10 mm) ([Pg. 3, paragraph 2] and [Pg. 7, paragraph 4] of Yoshimura'465); which anticipates the claimed range of --1 mm to 15 mm--.  See MPEP §2131.03(I).  Yoshimura in view of Cho also discloses that the thickness of the cushion layer is larger than a thickness of the urethane resin skin material (Table 2, [Pg. 3, paragraph 2], and [Pg. 4, paragraph 5] of Yoshimura'465).
Regarding Claims 3 and 10:  Yoshimura'465 in view of Cho discloses that the urethane resin skin material is a dry resin skin material ([0016], [0031], and [0034] of Cho
Regarding Claim 19:  Yoshimura'465 in view of Cho discloses that the polyurethane foam is a flexible polyurethane foam ([Pg. 2, paragraphs 4 and 7] of Yoshimura'465).
Regarding Claim 24:  Yoshimura'465 in view of Cho discloses an automotive interior part comprising the synthetic resin skin material composite ([Pg. 1, paragraph 2] and [Pg. 8, paragraph 9] of Yoshimura'465).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Cho et al. (US 2016/0129665 A1) as applied to claim 1 above, and further in view of Carlson et al. (US 2006/0000186 A1).
Yoshimura'465 in view of Cho is relied upon as stated above.
Regarding Claim 4:  Yoshimura'465 in view of Cho discloses a synthetic resin skin material composite, but fail to disclose that --the synthetic resin skin material has a plurality of holes that penetrate entirely through the urethane resin skin material and the cushion layer in the thickness direction of the synthetic resin skin material composite--.
Carlson discloses a panel structure that can be employed in a variety of articles, such as an automotive vehicle as an interior panel structure ([0002] and [0015]-[0016] of Carlson).  It is also disclosed by Carlson that the panel structure may include one or more relatively large openings (e.g. through-holes, cavities or the like) (figure 7 and [0060] of Carlson).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the one or more relatively large openings of Carlson with a plurality of holes that penetrate entirely through the urethane resin skin material and the cushion layer in the thickness direction of the synthetic resin skin material composite--.  One of ordinary skill in the art would have been motivated to have incorporated the one or more relatively large openings of Carlson with the synthetic resin skin material composite of Yoshimura'465 in view of Cho, from the stand-point of having a panel structure with openings suitable for receipt of components such as wiring, handles, fasteners, trim, windows, signs, combinations thereof or other components ([0060] of Carlson).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Cho et al. (US 2016/0129665 A1) as applied to claim 1 above, and further in view of Maxey (US 3,740,283 A).
Yoshimura'465 in view of Cho is relied upon as stated above.
Regarding Claim 18:  Yoshimura'465 in view of Cho discloses that the polyurethane foam is a reaction product of a polyol and a polyisocyanate ([Pg. 2, paragraph 7] of Yoshimura'465).
Yoshimura'465 in view of Cho fails to disclose that --the polyol is a polyester polyol or a polyether polyester polyol--.
Maxey discloses a water-blown flexible polyurethane foam prepared from the reaction involving polyol (e.g. polyether or polyester polyol), polyisocyanate, and water ([Col. 1: li. 27-30 and 42-51] of Maxey).  Maxey also discloses that other polyols that are [Col. 5: li. 63-65] of Maxey).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyester polyol of Maxey as the polyol of Yoshimura'465 in view of Cho in order to have --the polyol be a polyester polyol or a polyether polyester polyol--.  One of ordinary skill in the art would have been motivated to have incorporated the polyester polyol of Maxey as the polyol of Yoshimura'465 in view of Cho, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, Maxey clearly discloses that a flexible polyurethane foam can be formed as a reaction product between a polyester polyol and a polyisocyanate.  As such, it would be obvious to a person of ordinary skill in the art at the time the invention was made to have used the polyester polyol of Maxey as the polyol of Yoshimura'465.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Cho et al. (US 2016/0129665 A1) as applied to claim 1 above, and further in view of Yoshimura et al. (WO 2015/022772 A1) (referred to herein as "Yoshimura'772").
Yoshimura'465 in view of Cho is relied upon as stated above.
Regarding Claim 20:  Yoshimura'465 in view of Cho discloses the claimed synthetic resin skin material, but fails to disclose that --the urethane resin skin material has a plurality of holes that penetrate the urethane resin skin material in the thickness direction of the synthetic resin skin material composite, and wherein the plurality of holes do not penetrate through the cushion layer--.
Yoshimura'772 discloses a synthetic leather (ref. #1) in which a polyurethane resin layer (ref. #3) is laminated on a fibrous base material (ref. #2) and has a plurality of openings (ref. #6) extending through the synthetic leather in the thickness direction (figure 1, [0009], and [0028] of Yoshimura'772).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the plurality of openings of Yoshimura'772 with the synthetic resin skin material disclosed by Yoshimura'465 in view of Cho in order to have --a plurality of holes that penetrate the urethane resin skin material in the thickness direction of the synthetic resin skin material composite, and wherein the plurality of holes do not penetrate through the cushion layer--.  One of ordinary skill in the art would have been motivated to have incorporated the plurality of openings of Yoshimura'772 with the synthetic resin skin material disclosed by Yoshimura'465 in view of Cho, from the stand-point of providing the synthetic resin layer with air permeability ([0028]-[0032] of Yoshimura'772).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781